433 F.2d 361
75 L.R.R.M. (BNA) 2431, 64 Lab.Cas.  P 11,224
THRIFT DRUG COMPANY OF PENNSYLVANIA, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20199.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1970.

William A. Krupman, New York City, for petitioner; Jackson, Lewis, Schnitzler & Krupman, New York City, on brief; Robert Lewis, New York City, of counsel.
Elliott Moore, Atty., N.L.R.B., Washington, D.C., for respondent; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Atty., N.L.R.B., Washington, D.C., on brief.
Before WEICK, EDWARDS and McCREE, Circuit Judges.

ORDER

1
This Court granted enforcement of the Board's Order in 404 F.2d 1097 (1968).  The Supreme Court granted certiorari, vacated our judgment, and remanded the case to this Court with instructions to remand it to the Board for further consideration, in the light of NLRB v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).  See Atlas Engine Works Inc. v. NLRB, 395 U.S. 828, 89 S.Ct. 2125, 23 L.Ed.2d 737 (1969).  We complied with the instructions and remanded the case to the Board 'for further proceedings', 414 F.2d 351.


2
In a Supplemental Decision and Order, the Board reconsidered its earlier decision and reaffirmed its order.


3
The remand by the Supreme Court and this Court did not vacate the previous order of the Board or require it to grant a de novo hearing or to take additional evidence.  The evidence previously taken by the Board was adequate to permit it to comply with the instructions of the Supreme Court.  In our judgment, the Board did not err in denying petitioner's motion for leave to adduce additional evidence.


4
We are of the opinion that the Board fully complied with the instructions of the Supreme Court, and its Supplemental Decision and Order are correct.


5
It is therefore ordered, adjudged and decreed that the petition for review be denied, and that the Board's Order be enforced in full.


6
Entered by Order of the Court.